Citation Nr: 9911871	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbosacral disc 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision of the RO.

The Board notes that the veteran has asserted additional 
claims of service connection for arthritis of the neck and 
knees.  As these issues have not been developed for appellate 
review, they are referred back to the RO for appropriate 
action.  



REMAND

The veteran contends that his service-connected lumbosacral 
strain is more disabling than as currently rated.  He further 
asserts that he suffers from lumbosacral disc disease due to 
his injury in service.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In Graves v. Brown, 8 Vet. App. 522 
(1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."

Graves, 8 Vet. App. at 525.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 1999, the veteran and his wife testified at a 
hearing before this Member of the Board that they had been 
informed by two physicians, one a VA physician from the 
Outpatient Clinic in Orlando, the other a private physician, 
Patrick O'Brien, M.D., that his lumbosacral disc disease was 
related to his service-connected lumbosacral strain.  Records 
confirming these assertions are not associated with the 
claims folder.  

Furthermore, the evidence of record indicates that the 
veteran has been receiving benefits from the Social Security 
Administration (SSA) for his low back condition.  A copy of 
any decision awarding benefits and copies of the medical 
evidence on which such decision was based should be obtained.  

The veteran was most recently afforded a VA examination in 
April 1994.  His range of motion was recorded as forward 
flexion to 60 degrees, extension to 20 degrees, rotation to 
45 degrees and lateral flexion to 30 degrees, bilaterally.  
The final impression was that of chronic low back pain.  X-
ray studies of the lumbosacral spine revealed osteoarthritic 
degenerative changes in the lumbar spine with minimal 
anterior wedging of the L1 and L2 vertebrae.  The last lumbar 
vertebra was also noted to be transitional in type and 
sacralized on both sides.  Narrowing of the lumbar-sacral 
junction and the L1-L2 interspace was also identified. 

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his lumbosacral strain is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctor or 
other competent evidence to show that his 
current lumbosacral disc disease is due 
to disease or injury which was incurred 
in or aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the service-connected lumbosacral strain 
since April 1994 and lumbosacral disc 
disease since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of pertinent 
treatment records, including those from 
the VA Outpatient Clinic in Orlando, 
Florida, and Dr. O'Brien.  

3.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based.  

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected lumbosacral strain.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected lumbosacral 
strain.  The examiner should be requested 
to provide an opinion as to the extent 
that pain limits the functional ability 
of the veteran's lower back.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination.  If appropriate, the RO 
should also request that the examiner 
formulate an opinion as to the nature and 
likely etiology of the veteran's 
lumbosacral disc disease including the 
medical probability that any currently 
demonstrated lumbosacral disc disease is 
due to or the result of the service-
connected lumbosacral strain.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the veteran's 
claims to include consideration of the 
Court's holding in DeLuca.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



